Holmes, J.,
concurring. I am in agreement with the majority that a municipality may, pursuant to its plenary power under Section 4, Article XVIII of the Constitution of Ohio, charge a tap-in fee which reasonably equalizes the cost of the water system among current and future users. A charge system whereby new users assume a fair share of the original construction costs is a reasonable exercise of the municipality’s constitutional power to construct, operate and maintain utilities.
In this regard, it seems to me that State, ex rel. Waterbury Development Co., v. Witten (1978), 54 Ohio St. 2d 412, can only be distinguished, in that the facts in that case show that the municipality, in adopting the “equity value” tap-in fee ordinance, had not provided for earmarking of the funds for the water system. Were it not for that difference between this case and Waterbury, I would be constrained to conclude that Waterbury would have to be overruled in order to arrive at our determination herein.